Exhibit 10.33

SEPARATION AGREEMENT AND GENERAL RELEASE

1. Parties. The parties to this Separation Agreement and General Release
(“Agreement”) are:

a. Paul F. Goetz (“Employee”); and

b. SAVVIS, Inc. (“Company”).

2. Recitals.

a. Employee’s employment with Company will end on December 31, 2009 (“Separation
Date”); and

b. Employee and Company desire to enter into an agreement that will provide for
the termination of Employee’s employment with the Company and the release of any
Employee claims to date related to Employee’s employment with the Company,
Employee’s termination of employment with the Company, and any and all other
claims Employee may have or has had against the Company;

c. The parties have previously entered into a Employment, Confidentiality,
Severance and Non-Competition Agreement (the “Employment Agreement”); and

d. The parties agree that the provisions contained herein fully satisfy the
Company’s obligations under all prior agreements between the parties hereto, and
that, except as set forth herein, this Agreement supersedes any and all prior
agreements.

NOW THEREFORE, for and in consideration of the mutual releases, covenants and
undertakings hereinafter set forth, and for other good and valuable
consideration, which each party hereby acknowledges, and intending to be legally
bound, Employee and Company agree as follows:

3. Termination of Employment. The parties agree Employee’s employment with
Company will terminate effective at the close of business on the Separation
Date. The Company agrees, in the exercise of its discretion, and Employee
agrees, that Company records shall reflect that this termination is a
resignation by Employee.

4. Payments, Benefits and Other Consideration. Company will provide the payments
and benefits described below so long as Employee submits this Agreement properly
executed to the Company and adheres to the promises and agreements set out in
this Agreement.

a. Severance. Within ten (10) business days following the Effective Date of this
Agreement (as defined in paragraph 25 below) or the Separation Date, whichever
is later, Company will commence payment to Employee, in accordance with the
Company’s standard payroll procedures, of two hundred seventy thousand dollars
($270,000) payable in substantially equal semi-monthly installments during the
12 month period following such date, less any applicable deductions, taxes, or
other withholdings.

 

1 of 8



--------------------------------------------------------------------------------

b. 2009 Incentive Plan. The parties agree that, pursuant to the terms of the
2009 Incentive Plan – Senior Vice President – Sales America (the “Incentive
Plan”) and pursuant to section 4 of the Incentive Plan, Employee shall receive a
payment of all amounts owed through October 31, 2009 (but not for any later
period(s))for earned commissions on U.S. Revenue (as defined in the Incentive
Plan”), payable within ten (10) business days after the later of the Effective
Date and the Separation Date. Employee acknowledges that the terms of the
Incentive Plan and the Employment Agreement provide that any payment of bonus
compensation pursuant to Section V of the Incentive Plan is entirely within the
sole discretion of the Compensation Committee of Company’s the Board of
Directors. In the exercise of such discretion, the Company is granting the
Employee $52,549.00, which is equal to  11/12 of Employee’s target bonus under
Section V of the Incentive Plan, payable within ten (10) business days after the
later of the Effective Date and the Separation Date.

c. Stock Options. Employee has outstanding 42,045 stock options which do not
vest until December 29,2009 (the “December Vesting Options”). Pursuant to the
terms of the Non-Qualified Stock Option Agreements relating thereto and the
terms of the Employment Agreement, all unvested stock options will terminate on
the Separation Date. However, all of December Vesting Options shall remain
exercisable for a period of ninety (90) days from the date they became
exercisable, to the extent provided for in the applicable plan document and any
non-qualified stock option agreement(s) signed by the parties.

d. COBRA and Medical Premium Payments. Pursuant to the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company will provide the required COBRA notification to Employee, and the
COBRA benefit entitlement period of eighteen (18) months shall commence on
January 1, 2010. Employee, Employee’s former spouse, and dependents, as
applicable, may elect COBRA coverage under the provisions of COBRA following the
Separation Date. Employee’s existing insurance coverage will expire on
December 31, 2009. In the event Employee elects to continue his/her health care
coverage pursuant to the health care continuation coverage provisions of COBRA,
Employer will, upon receipt of Employee’s written election, pay the entire
premium for such continuation for twelve (12) months. If Employee chooses to
continue COBRA coverage after this 12 month period, Employee will be responsible
for the entire premium amount.

e. Acknowledgment of Consideration. Employee acknowledges that the payments and
benefits described above are more than he/she would otherwise receive absent
Employee’s execution of this Agreement and the promises set forth herein.

5. General Release of Claims. Employee, for and on behalf of Employee and
Employee’s heirs, beneficiaries, executors, administrators, successors, assigns,
and anyone claiming through or under any of the foregoing, hereby agrees to, and
does, remise, release and forever discharge Company, and its current and former
parents, subsidiaries, divisions, and affiliates, and their respective
shareholders, officers, directors, attorneys, agents, current and former
employees, successors and assigns (collectively referred to as “the Company
Releasees”)

 

2 of 8



--------------------------------------------------------------------------------

from any and all matters, claims, demands, damages, causes of action, debts,
liabilities, controversies, judgments and suits of every kind and nature
whatsoever, foreseen or unforeseen, known or unknown, which have arisen or could
arise between Employee and the Company Releasees from matters which occurred
prior to the date of execution of this Agreement, which matters include but are
not limited to Employee’s employment with the Company, the terms and conditions
of that employment, the termination of Employee’s employment with Company, and
matters arising from the offer and acceptance of this Agreement. Employee
understands that the provisions of this paragraph mean that Employee cannot
bring a lawsuit against the Company for any reason.

6. Agreement Not to File Suit. Employee, for and on behalf of Employee and
Employee’s beneficiaries, executors, administrators, successors, assigns, and
anyone claiming through or under any of the foregoing, agree that they will not
file or otherwise submit any charge, claim, complaint, arbitration request, or
action to any agency, court, organization, or judicial forum (nor will Employee
permit any person, group of persons, or organization to take such action on
Employee’s behalf) against the Company Releasees arising out of any actions or
non-actions on the part of Company arising before execution of this Agreement.
Employee further agrees that to the extent Employee has filed any claim,
complaint, charge, arbitration request or action against the Company, Employee
will withdraw and dismiss the same with prejudice. Employee further agrees that
in the event that any person or entity should bring such a charge, claim,
complaint, or action on Employee’s behalf, Employee hereby waives and forfeits
any right to recovery under said claim and will exercise his/her best efforts to
have such claim dismissed. No provision of this Agreement, however, shall be
construed to prevent Employee from filing a charge with the Equal Employment
Opportunity Commission or a comparable state or local agency to the extent
Employee is permitted to do so by law. However, Employee expressly waives and
disclaims any right to compensation or other benefit which may inure to Employee
as a result of any such charge and hereby expressly agrees to provide any such
benefit or pay any such compensation directly to the Company. Employee
understands that the provisions of this paragraph mean that Employee cannot
bring a lawsuit against the Company for any reason.

7. Claims Covered. The charges, claims, complaints, matters, demands, damages,
and causes of action referenced in paragraphs 5 and 6 above include, but are not
limited to, (i) any claims for commission payments; (ii) any breach of an actual
or implied contract of employment between Employee and Company; (iii) any claim
of unjust, wrongful, or tortious discharge (including any claim of fraud,
negligence, retaliation for whistleblowing, or intentional infliction of
emotional distress); (iv) any claim of defamation or other common-law action; or
(v) any claims of violations arising under the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1866, 42 U.S.C. §
1981, the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.,
(including but not limited to the Older Worker’s Benefit Protection Act), the
Equal Pay Act, 29 U.S.C. Section 206(d), the Americans with Disabilities Act of
1990, 42 U.S.C. § 12101 et seq., the Rehabilitation Act of 1973, as amended, 29
U.S.C. § 701 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601, the
Employee Retirement Income Security Act, 29 U.S.C. § 1001, et seq., or any other
federal, state, or local statutes, ordinances, common laws or other laws of any
kind, whether or not relating to employment, or any claims for pay, commissions,
vacation pay, insurance, or welfare benefits or any other benefits of employment
with Company arising from events occurring prior to the date of this Agreement
other than those payments and benefits specifically provided herein.

 

3 of 8



--------------------------------------------------------------------------------

Attention California Employees: If Employee resides or works in California, then
Employee expressly waives the protection of Section 1542 of the Civil Code of
the State of California, which states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

8. No Waiver of Vested Rights. Notwithstanding anything else in this Agreement,
the parties agree that this Agreement shall not adversely affect, alter, or
extinguish any vested right that the Employee may have with respect to any
pension or other retirement benefits to which the Employee is or will be
entitled by virtue of the Employee’s employment with the Company, and nothing in
this Agreement shall prohibit the Employee from enforcing such rights.

9. No Waiver of Future Claims. Notwithstanding anything else in this Agreement,
the parties agree that this Agreement does not constitute a waiver of any rights
or claims that may truly occur and arise after the date on which the Employee
executes this Agreement.

10. Representations and Warranties Regarding the FMLA and FLSA. Employee
represents and warrants that Employee is not aware of any circumstances which
might entitle Employee to a leave of absence under the Family and Medical Leave
Act (“FMLA”) or any fact which might justify a claim against the Company for
violation of the FMLA. Employee further represents and warrants that Employee
has received any and all wages and commissions for work performed and all
overtime compensation and FMLA leave to which Employee may have been entitled,
and that Employee is not currently aware of any facts or circumstances
constituting a violation by the Company and/or the Company Releasees of the FMLA
or the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.
(“FLSA”).

11. Re-Employment and Re-Instatement. Employee agrees that Employee will neither
apply for nor accept employment or re-employment with Company or any Company
Releasee, in any capacity whatsoever, including but not limited to placement as
a contingent worker (such as a contract hire, consultant, industry or technical
assistant, or independent contractor) and that Company has no obligation
whatsoever, contractual or otherwise, to rehire, re-employ, recall or contract
with Employee in any capacity in the future.

12. Confidentiality. Employee represents that Employee has not disclosed and
agrees that Employee will not disclose the terms of this Agreement, or that this
Agreement exists to anyone except Employee’s attorneys, Employee’s financial
advisors, Employee’s former spouse, or the IRS or other taxing authorities, or
as required by law, or in response to an inquiry from any judicial,
governmental, regulatory, or self-regulatory agency or organization. Any
disclosure contrary to the provisions of this paragraph shall be a material
breach of this Agreement and shall subject employee to equitable relief and
damages including, without limitations, entitling

 

4 of 8



--------------------------------------------------------------------------------

the Company to refrain from further payments under this Agreement without being
considered in breach and Employee will continue to be obligated by Employee’s
promises hereunder. If Employee discloses the terms of this Agreement to
Employee’s former spouse, Employee’s attorneys or Employee’s financial advisors,
Employee will advise them that they must not disclose the terms of this
Agreement to anyone else and Employee will be responsible for any such
disclosure. If asked, but only if asked, to perform some act that would
otherwise be contrary to the terms of this Agreement, Employee may state: “I am
unable to further discuss that matter due to contractual agreements with my
former employer.” Notwithstanding any provision in this section 12 to the
contrary, in the event and to the extent the Company discloses the terms of this
Agreement, Employee will not be required to so comply with this paragraph 12.

13. Continuation of Certain Covenants in the Employment Agreement. Employee
agrees that the provisions of the Employment Agreement intended to survive
termination thereof, including Section 5 (Confidentiality), Section 6 (Certain
Covenants), and Section 7 (Definitions), shall continue in full force and effect
and are incorporated by reference herein.

14. Return of Property. Employee agrees to return all property belonging to
Company, including, but not limited to Employee’s laptop computer, keys,
security cards, credit card, client lists and business information (including
all copies regardless of media), parking cards and documents (including all
copies regardless of media) of any kind provided or shown to Employee throughout
Employee’s employment. Employee further agrees Employee has not copied or
otherwise replicated or retained any of the above or like data and things.

15. Non-Disparagement. (a) Employee agrees not to criticize, denigrate or
otherwise disparage or cause disparagement, or make any disparaging remarks
(“Disparage”), to the media, the general public, or to any other person or
entity about the Company or the Company Releasees. In particular, but without
limitation, Employee will not Disparage the Company or the Company Releasees, to
any of the Company’s current, former or prospective customers or clients or any
of the Company’s current or former employees. Employee further represents and
agrees that Employee has not and will not engage in any conduct or take any
action whatsoever to cause or influence or which reasonably could be anticipated
to cause or influence any person or entity, including but not limited to, any
past, present or prospective employee of, or applicant for employment with the
Company, to initiate litigation, assert any other kind of claim or take any
other kind of adverse action against the Company or the Company Releasees.
Employee acknowledges that this provision constitutes a material term in this
Agreement, without which the Company would not enter into this Agreement. As a
result, any breach of this provision will be considered a material breach and
will, among all other available remedies, excuse the Company from any further
obligations to Employee under this Agreement, including any remaining payments
set forth in this Agreement. This shall not be construed as a limitation of
remedies, and the Company retains all rights to pursue any and all claims or
actions against Employee as a result of any disparaging remarks made in
violation of this paragraph or otherwise; and (b) Company agrees to instruct
Phillip J. Koen, William D. Fathers, and Mary Ann Altergott, not to publicly
Disparage Employee. In the event that Company fails to so instruct Koen,
Fathers, and Altergott, this will be considered a material breach of the
Agreement and Employee shall be permitted to seek any and all available related
claims or actions against the Company for such failure. In the event that Koen,
Fathers or Altergott fail to comply with

 

5 of 8



--------------------------------------------------------------------------------

such instruction, Employee shall be permitted to pursue any available remedies
against such employees in their individual capacity; provided however that this
paragraph 15 shall not be construed as an admission that there necessarily would
be a bona fide claim by Employee.

Employee acknowledges and agrees it is the policy of the Company not to provide
references of employment other than to confirm dates of employment, job title,
and compensation as may be expressly requested by Employee pursuant to a Validly
Submitted Request. Employee agrees only to submit and cause such requests to be
submitted to the SVP Corporate Services (currently Mary Ann Altergott) or her
written designee.

16. No Admission of Wrongdoing. The parties to this Agreement agree that nothing
in this Agreement is an admission by any party hereto of any wrongdoing, either
in violation of an applicable law or otherwise, and that nothing in this
Agreement is to be construed as such by any person.

17. Knowing and Voluntary Agreement. Employee represents, declares, and agrees
that the undertakings of Company and the wage payments described above are for
the purposes of making a full and final compromise, adjustment, and settlement
of all claims hereinabove described and that the promises and payments hereunder
are good and valuable consideration that was otherwise unavailable to him/her.

18. Entire Agreement. This Agreement constitutes the entire agreement among the
parties and there are no other understandings or agreements, written or oral,
between them on the subject. There are no representations, agreements,
arrangements or understandings between the parties hereto concerning the subject
matter of this Agreement whether oral or written, which are not fully expressed
herein, and no unexecuted drafts of this Agreement or any notes, memoranda or
other writings pertaining hereto shall be used to interpret any of the
provisions of this Agreement.

19. Choice of Law. Because of Company’s and Employee’s substantial contacts with
the State of Missouri, the fact that Company’s headquarters are located in
Missouri, the parties’ interests in ensuring that disputes regarding the
interpretation, validity, and enforceability of this Agreement are resolved on a
uniform basis, and the Company’s execution of and making of this Agreement in
Missouri, the parties agree that the Agreement shall be interpreted and governed
by the laws of the State of Missouri, without regard for any conflict of law
principles.

20. Choice of Forum. The parties to the Agreement irrevocably and
unconditionally (i) agree that any legal proceeding arising out of or in
connection with this Agreement shall be brought in a court of subject matter
jurisdiction located in the Eastern District of Missouri, (ii) consent to the
exclusive jurisdiction of such a court in any such proceeding, and (iii) waive
any objection to the laying of venue of any such proceeding in any such court.
The parties also irrevocably and unconditionally consent to the service of any
process, pleadings, notices or other papers in connection with any such
proceeding and submit to personal jurisdiction in such venue.

21. Capacity to Settle. Employee represents and warrants that Employee has no
legal impediments (including bankruptcies) to fully and completely settle all
claims and to sign this Agreement. Employee further warrants that Employee is
the sole owner of all the claims

 

6 of 8



--------------------------------------------------------------------------------

Employee has released in this Agreement, and that Employee has not assigned or
transferred any such claim (or any interest in any such claim) to any other
person, and that Employee will indemnify, defend and hold the Company Releasees
harmless for any damages costs, fees or expenses which they may incur if these
representations and warranties are incorrect in any respect.

22. Miscellaneous. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall constitute the
Agreement; provided, however, that this Agreement shall not become effective
until completely conforming counterparts have been signed and delivered by each
of the parties hereto. The parties agree that this Agreement shall be binding
upon and inure to the benefit of Employee’s assigns, heirs, executors and
administrators as well as the Company, its parent, subsidiaries and affiliates
and each of its and their respective officers, directors, employees, agents,
predecessors, successors, purchasers, assigns, and representatives.

23. Rule of Construction. The rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in interpreting this Agreement. The parties intend for this Agreement to satisfy
the provisions of the Age Discrimination in Employment Act of 1967, as amended,
and this Agreement shall always be construed or limited in conformity with such
provisions.

24. Consultation with Attorney. By executing this Agreement, Employee
acknowledges that, at the time he/she was presented with this Agreement for
his/her consideration, he/she was advised by a representative from Company, in
writing (by way of this paragraph of this Agreement), to consult with an
attorney about this Agreement, its meaning and effect, before executing this
Agreement.

25. Consideration Period and Revocation. Employee acknowledges that Employee was
first given a copy of this Agreement on October 21, 2009 (the “Offer Date”) and
that Employee was advised by Company that Employee could consider the offer for
twenty-one (21) days from the Offer Date. Company shall be deemed to have
revoked its offer to enter into this Agreement if Employee does not execute this
Agreement within twenty-one (21) days of the Offer Date, unless Company states
in writing otherwise. Employee has seven (7) days following the execution of
this Agreement to revoke said Agreement. This Agreement shall not become final
and binding upon Employee until the eighth (8th) calendar day following
Employee’s execution of this Agreement (the “Effective Date”). If Employee
revokes this Agreement, he/she shall do so in writing, by either hand-delivery
or certified mail return receipt requested, to:

Attention: General Counsel

Savvis Communications Corporation

One Savvis Parkway

Town & Country, Missouri 63017

26. Neutral Employment Reference. In response to any properly directed request
for reference, as defined below (a “Properly Directed Request”), the Company
will provide only job title, dates of employment, salary information and
indicate that Employee resigned Employee’s employment with the Company. A
Properly Directed Request is one that is directed to The Work Number® at
1-800-367-2884 or online at www.theworknumber.com

 

7 of 8



--------------------------------------------------------------------------------

27. No Reliance. The parties have not relied on any representations, promises,
or agreements of any kind made to them in connection with this Agreement, except
for those set forth in this Agreement.

28. Amendments and Severability. The parties hereto agree that this Agreement
may not be modified, altered or changed except by a written agreement signed by
the parties hereto. If any provision of this Agreement is held to be invalid,
the remaining provisions shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned parties have executed this Separation
Agreement and General Release.

 

      SAVVIS, Inc.

/s/ Paul F. Goetz

   

/s/ Mary Ann Altergott

PAUL F. GOETZ , Employee       Signature         By:  

Mary Ann Altergott

Date:  

10/27/09

              Title:  

SVP, Corporate Services

                  Date:  

10/27/09

Subscribed and sworn to before me, a Notary Public, this 27th day of October
2009.      

/s/ Virginia Trussel

      Notary Public         My Commission Expires:        

06/08/12

       

 

8 of 8